GRAVES, J.
sh°owrrl¡SenCe Remanding Triai!eW I concur in this opinion of my brother Lamm in so far as he undertakes to announce doctrines of law. His legal deductions are right. I do not agree that this case should be remanded, because in my judgment the plaintiff failed to make out a case upon the merits by her proof, givSIlck Pro°f its broadest latitude, and permitting all reasonable inferences therefrom. In other words, eliminating the question as to whether the petition stated a cause of action, by reason of the absence of the material allegation discussed in the principal opinion, my view is that’ the facts shown fail to show the plaintiff’s husband met death by reason of the negligence of defendants or either of them. The cause of his death is purely speculative.
If the facts given upon the merits would warrant the remanding of the cause, then I would agree with my brother in the doctrine announced in the latter part of his paragraph three, to the effect that such .a showing had been made here as would warrant the remanding of the cause to the end that the petition' might be amended. Rut this does not reach what I •deem the vitals of the case. My view is that we might •concede that the petition stated a cause of action, yet the cause should not be remanded, because plaintiff’s proof fails to make out the case pleaded. I, therefore, am of opinion that the judgment should be reversed without remanding the cause.